UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 6, 2014 Bulova Technologies Group, Inc. (Exact name of registrant as specified in its charter) Florida 000-9358 83-0245581 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Id #) 2alkenburg Road Tampa, Florida 33619 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (727) 536-6666 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers ; Compensatory Arrangements of Certain Officers. At a meeting of the Board of Directors of the Company, held on October 6, 2014, William McMillen resigned as Chief Financial Officer of the Company. Michael J. Perfetti was appointed to serve as the Chief Financial Officer of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Bulova Technologies Group, Inc. (Registrant) Date: October6, 2014 By: /s/Stephen L Gurba Name: Stephen L Gurba Title: Chief Executive Officer and President
